Name: Commission Regulation (EEC) No 762/80 of 28 March 1980 amending for the second time Regulation (EEC) No 1250/79 fixing coutervailing charges on seeds
 Type: Regulation
 Subject Matter: agricultural activity;  plant product;  tariff policy
 Date Published: nan

 Avis juridique important|31980R0762Commission Regulation (EEC) No 762/80 of 28 March 1980 amending for the second time Regulation (EEC) No 1250/79 fixing coutervailing charges on seeds Official Journal L 085 , 29/03/1980 P. 0014 - 0015 Finnish special edition: Chapter 3 Volume 12 P. 0010 Greek special edition: Chapter 03 Volume 28 P. 0078 Swedish special edition: Chapter 3 Volume 12 P. 0010 COMMISSION REGULATION (EEC) No 762/80 of 28 March 1980 amending for the second time Regulation (EEC) No 1250/79 fixing coutervailing charges on seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds (1), as last amended by Regulation (EEC) No 2878/79 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1250/79 (3), as amended by Regulation (EEC) No 335/80 (4), fixed countervailing charges on seeds in respect of a certain type of hybrid maize for sowing; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission Regulation (EEC) No 1665/72 (5), requires that these charges be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 1250/79 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 246, 5.11.1971, p. 1. (2)OJ No L 325, 21.12.1979, p. 1. (3)OJ No L 159, 27.6.1979, p. 8. (4)OJ No L 37, 14.2.1980, p. 15. (5)OJ No L 175, 2.8.1972, p. 49. ANNEX Countervailing charge on hybrid maize for sowing >PIC FILE= "T0014369">